
	
		I
		112th CONGRESS
		1st Session
		H. R. 3354
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Luján introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To adjust the boundary of the Carson National Forest, New
		  Mexico.
	
	
		1.Short titleThis Act may be cited as the
			 Carson National Forest Boundary
			 Adjustment Act.
		2.Carson National
			 Forest Boundary Adjustment
			(a)In
			 generalThe boundary of the Carson National Forest in the State
			 of New Mexico is adjusted to incorporate the approximately 4,990 acres of land
			 generally depicted as “Miranda Canyon Boundary” on the map entitled
			 Carson National Forest Boundary Adjustment and dated September
			 21, 2010.
			(b)Land and Water
			 Conservation FundFor purposes of section 7 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 4601–9), the
			 boundaries of the Carson National Forest, as modified under subsection (a),
			 shall be considered to be the boundaries of the Carson National Forest as in
			 existence on January 1, 1965.
			
